DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p.7-11, filed on 10 December 2020, with respect to the rejection(s) of Claim(s) 1-20 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended Claim(s) 1/7/14 is/are now rejected under 35 USC §103 as being unpatentable over Mount et al. (US 2013/0141419 A1). See detailed rejections below.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 3, 6-9, 12, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mount et al. (US 2013/0141419 A1).
Regarding Claim 1, Mount discloses an augmented reality ([0003]: The head-mounted display device includes a see-through display, and is configured to receive augmented display information, such as a virtual object with occlusion relative to a real world object from a perspective of the see-through display) device, comprising: 
at least one processor (Fig.5); and 
a memory having stored thereon computer-executable instructions that, when executed by the at least one processor ([0080]-[0081]), cause the augmented reality device to: 
receive a request to display a visualization of an object in a first augmented reality scene, the visualization to comprise sensor data ([0053]: a sensor subsystem of the first HMD device may collect the first observation information) from a second augmented reality device ([0024]: one or more virtual objects and/or one or more real objects may be mapped to a position within the shared virtual reality environment 114 based on the shared coordinate system. Therefore, users 102 and 106 may move within the shared virtual reality environment, and thus change perspectives ….  Mount does not explicitly recite receive a request to display the visualization which comprises sensor data from a second augmented reality device.  However Mount teaches users can change perspectives.  It would have been obvious to a POSITA before the effective filing date of the claimed invention to have added control logic to allow a user to decide whether to change his/her perspective by making a request in order to control his/her viewing need); 
receive information indicative of a property associated with display of the visualization of the object by the second augmented reality device ([0024]: one or more virtual objects and/or one or more real objects may be mapped to a position within the shared virtual reality environment 114 based on the shared coordinate system); and 
display the visualization of the object in the first augmented reality scene, wherein the visualization is adjusted based at least in part on the property and to account for a difference in perspective with the second augmented reality device ([0024]: since surface reconstructed object 206 is transformed from real object 204 within physical space 202, it has an originating position with respect to the coordinate system from the perspective of user 106. Therefore, coordinates of such an originating position are transformed to the coordinate system from the perspective of user 102).

Regarding Claim 3, Mount discloses wherein adjusting the visualization based at least in part on the perspective difference comprises displaying the object from a perspective of the second augmented reality device (([0024]: one or more virtual objects and/or one or more real objects may be mapped to a position within the shared virtual reality environment 114 based on the shared coordinate system. Therefore, users 102 and 106 may move within the shared virtual reality environment, and thus change perspectives.  Fig.2A-D and [0048]: Therefore, real object 204 is transformed to surface reconstructed object 206, which is an example of a virtual object).

6, Mount discloses a user may interact with the HMD device via gestures of the neck and head, or even of the body ([0069]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Mount and to adjust the visualization of the object in response to gesture information; and send, to the second augmented reality device, a request to adjust the visualization of the object in response to the gesture information for the convenience of augmented reality users.

Regarding Claim 7, Claim 7 is in similar scope to Claim 1 except in the format of “method”.  Therefore the rejection to Claim 1 is also applied to Claim 7.

Regarding Claims 8 and 15, Mount discloses wherein the one or more properties comprises at least one of a display transform or a camera transform ([0068]: Since each user may have a different perspective of the shared virtual reality experience, each user may have a different view of a virtual object and/or a real object,…).

Regarding Claims 9 and 16, Mount discloses wherein adjusting the visualization based at least in part on the perspective difference comprises rotating the object to display the object from a perspective of the second augmented reality device ([0024]: one or more virtual objects and/or one or more real objects may be mapped to a position within the shared virtual reality environment 114 based on the shared coordinate system. Therefore, users 102 and 106 may move within the shared virtual reality environment, and thus change perspectives.  It would have been obvious to a POSITA that a perspective changing due to location change would cause an observer to see an object from a different angle).

Regarding Claim 12 and 19, Mount discloses further comprising: adjusting the visualization of the object in response to an adjustment of the visualization by the second augmented reality device ([0024]: one or more virtual objects and/or one or more real objects may be mapped to a position within the shared virtual reality environment 114 based on the shared coordinate system. Therefore, users 102 and 106 may move within the shared virtual reality environment, and thus change perspectives).

Regarding Claims 14 and 20, Claims 14 and 20 are in similar scopes to Claim 1 except in the format of “non-transitory computer-readable storage medium”.  Therefore the rejection to Claim 1 is also applied to Claims 14 and 20.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mount et al. (US 2013/0141419 A1) as applied to Claims 1 and 7 above, and further in view of Uusitalo et al. (US 2014/0285519 A1).
Regarding Claim 2, Mount fails to disclose the memory having stored thereon further computer-executable instructions that, when executed by the at least one processor, cause the augmented reality device to: send, based at least in part on detection of an environmental code, a request to share the visualization of the object.
However Uusitalo, in the same field of endeavor ([0002]: providing local synchronization of information for augmented reality objects), discloses sending, based at least in part on detection of an environmental code, a request to share the visualization of the object ([0087]: the mixed reality platform 103 may use close proximity communication means (e.g., RF memory tags) to store, share, or synchronize the lightweight data and then use short or mid-range communication means (e.g., Bluetooth, WiFi, etc.) to store, share, or synchronize the bulky data).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Uusitalo into that of Mount and to send, based at least in part on detection of an environmental code, a request to share the visualization of the object so to separate data synchronization according to data size.

Regarding Claim 13, Mount fails to disclose detecting an environmental code in an environment of the first augmented reality device; and sharing visualization of the object based at least in part on the detection of the environmental code.
However Uusitalo, in the same field of endeavor ([0002]: providing local synchronization of information for augmented reality objects), discloses detecting an environmental code in an environment of the first augmented reality device; and sharing visualization of the object based at least in part on the detection of the environmental code ([0087]: the mixed reality platform 103 may use close proximity communication means (e.g., RF memory tags) to store, share, or synchronize the lightweight data and then use short or mid-range communication means (e.g., Bluetooth, WiFi, etc.) to store, share, or synchronize the bulky data).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Uusitalo into that of Mount and to detect an environmental code in an environment of the first augmented reality device; and share visualization of the object based at least in part on the detection of the environmental code so to separate data synchronization according to data size.

Claims 4, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mount et al. (US 2013/0141419 A1) as applied to Claims 1, 7 and 14 above, and further in view of D’Antoni et al. (US 2015/0071555 A1).
Regarding Claims 4, 10 and 17, Mount fails to disclose wherein adjusting the visualization based at least in part on the perspective difference comprises positioning the visualization to minimize occlusion of objects in the first augmented reality scene.
However D’Antoni discloses it had been known to a POSITA before the effective filing date of the claimed invention to position the visualization to minimize occlusion of objects in the first augmented reality scene ([0143]: An occlusion engine 1412 provides various services to address the situation in which one object overlaps another in the output presentation, such as two labels, two virtual objects, a label and a virtual object, etc. A first service can operate to prevent or minimize the occurrence of occlusions, e.g., by moving one or more objects so that they no longer overlap).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of D'Antoni into that of Mount and to position the visualization to minimize occlusion of objects in the first augmented reality scene in order to avoid object of interest to be blocked by inserted virtual object.

Claims 5,11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mount et al. (US 2013/0141419 A1) as applied to Claims 1, 7 and 14 above, and further in view of Newman (US 2015/0123966 Al).
Regarding Claim 5, 11 and 18, Mount fails to disclose adjust operation of a sensor, based at least in part on the information indicative of one or more properties, to record data for display by the second augmented reality device.
However Newman, in the same field of endeavor (Abstract: methods, devices and systems for providing an augmented and a virtual reality experiences including sharing augmented reality views between two users see Fig.29a-f and Fig.30. Also see [0107]-[0110]), discloses an example of capturing and scanning of an object in real time and normalize it to the defined size and orientation (usually "top view") even if not presented this way to the camera ([0041], Fig.34 and [0118]: A scanner software module running on the mobile or desktop device may show in real time the frames around the page and show the actual scanning while adjusting the captured image and transform it to a normalized format in a way that the image of the captured form or page will seem as if it was captured in "front view" and from a defined distance). Therefore it .
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/YINGCHUN HE/Primary Examiner, Art Unit 2613